64 N.Y.2d 862 (1985)
Peter S. Pappalardo, Respondent,
v.
Westchester Rockland Newpapers, Inc., et al., Appellants.
Court of Appeals of the State of New York.
Decided February 14, 1985.
Henry J. Smith for appellants.
Louis A. Tirelli and Maureen McNamara for respondent, precluded.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals, order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (101 AD2d 830). Question certified answered in the affirmative.